May 2, 2017




                                                               Supreme Court

                                                               No. 2015-195-Appeal.
                                                               (WC 12-579)
Peter F. Kilmartin, Attorney General of the   :
           State of Rhode Island
                     v.                       :

          Joan M. Barbuto, et al.             :



              NOTICE: This opinion is subject to formal revision before
              publication in the Rhode Island Reporter. Readers are requested to
              notify the Opinion Analyst, Supreme Court of Rhode Island,
              250 Benefit Street, Providence, Rhode Island 02903, at Telephone
              222-3258 of any typographical or other formal errors in order that
              corrections may be made before the opinion is published.
                                                                  Supreme Court

                                                                  No. 2015-195-Appeal.
                                                                  (WC 12-579)
Peter F. Kilmartin, Attorney General of the   :
           State of Rhode Island
                     v.                       :

          Joan M. Barbuto, et al.             :

             Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Indeglia, for the Court.

                          “By the sea, by the sea, by the beautiful sea,

                     You and I, you and I, oh! how happy we’ll be * * * .” 1

       In the instant case, we are tasked with determining who has the right to be “by the

beautiful sea,” specifically, whether the public has rights in a more than two-mile stretch of

beach in the Misquamicut area of Westerly, Rhode Island (the disputed area). Peter F. Kilmartin,

the Attorney General of the State of Rhode Island (the state), appeals from the entry of final

judgment, following a bench trial, in favor of the defendants and the defendant-intervenors

(defendants). 2 The state asserted that in 1909, the landowners (Plattors) of the beach property

dedicated the disputed beach area to the public through the recordation of a Plat and Indenture.



1
  “By the Beautiful Sea,” published in 1914. Harry Carroll wrote the music, and Harold R.
Atteridge wrote the lyrics.
2
   Due to the multitude of defendants and defendant-intervenors in this action, we will
collectively refer to them as “defendants.” They are: Joan M. Barbuto; Lynne D. Kaesmann;
Clarence G. Brown; Judith W. Brown; John B. Stellitano, Trustee of the John Bruno Stellitano
Living Trust; James M. Tobin; Joshua M. Vocatura; Hattie G. Vocatura Trust; Nicholas P.
Jarem; Sandra L. Jarem; Mickmays, LLC; Joan A. Carr; and John C. Maffe, Jr. The defendant-
intervenors are: Dunes Park, Inc.; Donna Pirie; Margaret Andreo; Jane L. Taylor; David K.
McGill; Miriam B. McGill; Timothy F. Shay; Brian P. Shay; Justin T. Shay; and Jeffrey A.
Fiebelman, Trustee of the 627 Realty Trust. We note that additional defendants were dismissed
from the action.


                                              -1-
The state brought suit against the current beachfront landowners in the disputed area and sought

injunctive relief to stop them from preventing public access to this beach area. On appeal, in

addition to the state and defendants, Save the Bay and the Surfrider Foundation, 3 Pleasant View

North Homeowners, 4 and the Rhode Island Coastal Resources Management Council (CRMC)

and the Town of Westerly filed helpful briefs as amici curiae. We note, in particular, that the

CRMC and the Town of Westerly express concern with the trial justice’s suggestion that the

marked rights of way on the Plat do not enable access to the shore.

       After reviewing the record and considering the parties’ written submissions and oral

arguments, we affirm the judgment of the Superior Court.

                                                I

                                       Facts and Travel

                                                A

                                 The 1909 Plat and Indenture

       In July of 1909, owners of beachfront property in Westerly, Rhode Island, filed and

recorded a plat map (1909 Plat or Plat) that divided that property. 5 The 1909 Plat, entitled

“PLAN OF PLEASANT VIEW BEACH LOTS,” was signed by the Plattors, the original five

sets of property owners: the Winnapaug Company; William and Alzada Saunders; A.B. and

Mary Stark Crafts; Harris Chapman; and Albert and Melissa Langworthy. The 1909 Plat shows




3
  Save the Bay and the Surfrider Foundation, joined by Rhode Island Saltwater Anglers
Association, Clean Ocean Access, and Friends of the Waterfront, Inc., jointly filed an amicus
brief in support of the state.
4
  Pleasant View North Homeowners, which describes itself as “an unincorporated association
consisting of private persons who own properties on the north side of Atlantic Avenue,” filed an
amicus brief seeking reversal of the trial justice’s decision.
5
  As a picture is worth a thousand words, see the 1909 Plat Map appended as Exhibit A.


                                              -2-
multiple lots that are separated by dashed lines, easterly and westerly, and are bounded by

Atlantic Avenue on the north.

       While the northerly, easterly, and westerly lot boundaries are undisputed, the properties’

southerly limit is contested. Running below the lots, to the south, is an undulating line labeled

the “line of foot of bank.” Below the line of foot of bank lies an area labeled “Beach,” the

disputed area at the center of this litigation. 6 Notably, the beach area is not divided by the

dashed lines that demark the lots’ easterly and westerly boundaries, and the dashed lines do not

run through the line of foot of bank. Below the beach area lies the “Atlantic Ocean,” which is

separated from the beach area by multiple undulating lines. In addition to the many lots, the

Plattors also carved out nine rights of way, marked as such on the plat, which run from Atlantic

Avenue to the beach area.

       Along with the 1909 Plat, the Plattors prepared, signed, and recorded an Indenture. In

pertinent part, the Indenture states:

               “Wherein the several parties to this instrument either own or have
               interests in certain land situated in Westerly between the
               Winnapaug road on the West, and the Bridge over the Breach on
               the East, the highway known as Atlantic Avenue on the North and
               the ocean on the South all as shown and platted on a survey and
               plan attached hereto * * * and the several parties desire and intend
               to develop and sell their several properties for building lots in
               cooperation * * * .”

In the Indenture, the Plattors also discuss the rights of way: “[T]he spaces indicated on said plan

as a public walk or right of way will be set apart and kept open and are dedicated as a public

walk and right of way from said highway to the Beach * * * .”




6
   For purposes of this opinion, the phrases “beach area” and “disputed area” are used
interchangeably and both reference the area marked as “Beach” on the 1909 Plat.


                                               -3-
                                                   B

                                                Travel

        On October 2, 2012, in an amended complaint, the Attorney General, as “trustee of the

public beach,” brought an action in the Washington County Superior Court asserting that the

Plattors dedicated the disputed area to the public through the 1909 Plat. In its amended eight-

count complaint against the beachfront landowners, the Attorney General alleged public

nuisance, purpresture, private nuisance, trespass, and unreasonable use of easement. The state

sought to enjoin the landowners from preventing public access to the beach area. 7

        On November 2, 2012, defendants moved pursuant to Rule 19 of the Superior Court

Rules of Civil Procedure to dismiss the state’s complaint for its failure to join persons needed for

a just adjudication, or, alternatively, to require joinder of those persons. On November 30, 2012,

the trial justice ordered the state to notify all landowners in the disputed area, as depicted on the

1909 Plat, and he allowed such landowners to intervene in the action.

        The defendants answered and sought a declaration that they were the true property

owners of the disputed area, with respect to their individual lots. The defendants also brought a

counterclaim and asserted that: They owned their property through adverse possession; they

acquired their property pursuant to G.L. 1956 § 34-13.1-2 of the Marketable Record Title Act;

the state is liable for slander of title; and the state’s conduct constituted a temporary taking of

defendant’s property in violation of the constitutions of the United States and the State of Rhode

Island. 8



7
  In its complaint, the state originally asserted that the incipient dedication gave it a fee interest in
the disputed area. After trial, however, the state clarified that it sought only a public easement
over the beach area.
8
  Through a stipulation dated April 11, 2013, the counterclaims alleging slander of title and an
unconstitutional taking were dismissed.


                                                  -4-
       The defendants moved for summary judgment, and the state filed a cross-motion for

summary judgment and a motion for summary judgment on defendant-intervenors’ counterclaim

to quiet title. The trial justice heard the parties’ arguments, and, on September 25, 2013, denied

the three summary-judgment motions. The trial justice determined that there was a genuine issue

of material fact with respect to whether the Plattors intended a public dedication. Further, he

concluded that “[t]he nature and volume of the pertinent evidence offered by plaintiff and

defendants necessitate[d] a factual determination by the trial justice.”

                                                  C

                                                Trial

       On April 1, 2014, a lengthy bench trial commenced before the same trial justice. The

parties agreed to a bifurcated format; phase one of the trial focused on whether the original 1909

Plattors intended to dedicate the disputed area to the public, and, if the trial justice found that the

Plattors did intend to dedicate, the parties would reach phase two of the trial, which would

address whether the public accepted the Plattors’ offer of dedication. 9 Over the course of phase

one of the trial, the state presented seven witnesses and introduced over 200 documents;

defendants presented three witnesses and also introduced over 200 documents.               Below we

summarize the relevant testimony adduced at trial.

       The state first called Alfred G. Thibodeau, an attorney licensed in Rhode Island, whose

primary practice area was real estate conveyances and title searches. Thibodeau testified that he

reviewed the 1909 Plat. He stated that the 1909 Plat demonstrated that the owners were trying to

achieve a common-development scheme because the plat was a composite plan by five separate




9
 Because the trial justice determined that there was no dedication, phase two of the trial was
unnecessary and final judgment entered.


                                                 -5-
owners, when each property owner could have instead developed their lots on separate plans.

Thibodeau said that it was necessary to review the Indenture to understand the Plat. When asked

whether he deemed the line of foot of bank to be a representation of a natural feature or a

boundary, he responded that it was a boundary because the dashed lines separating the lots run to

and stop at the line of foot of bank.

       Thibodeau interpreted the Indenture’s language that the rights of way run from Atlantic

Avenue “to the Beach” as a right of way granting public beach access and use. “Otherwise,”

Thibodeau stated, “whats [sic] the point of getting people up to the line at the beach * * * .” He

opined that the 1909 Plat and Indenture “create[] public rights in the rights of way and on the

beach, and it also creates private rights to any purchases of individual lots to the rights of way

and the beach.” Thibodeau suggested that, even without the Indenture, the Plat still illustrated a

public dedication because it showed “the beach as a separate area on the [P]lat with access to it.”

       Alfred DiOrio, a professional land surveyor, testified next. DiOrio stated that he was

familiar with the 1909 Plat as he had completed multiple surveys in the Atlantic Avenue area.

He described the plat: There are lines indicating Atlantic Avenue; at the southerly limits of

Atlantic Avenue, there is a series of beach lots; and continuing southerly, there is line work

termed “line of bank and line of foot of bank.” DiOrio detailed the line of foot of bank as “an

irregular undulating line that runs southerly of the beach lots.” Further south on the 1909 Plat,

DiOrio testified, there is “an open area identified as beach” and then line work that signifies “the

edge of a water body,” specifically the Atlantic Ocean. He noted that the 1909 Plat lacked a

legend indicating the meaning of the various line types utilized.

       DiOrio discussed the several boundaries shown on the 1909 Plat, the first being Atlantic

Avenue, which is “shown in a bold or continuous line type, continuing southerly.” Demarking




                                               -6-
the easterly and westerly beach lot boundaries is “a dashed line type.” He noted that the dashed

lines that separate the beach lots extend from Atlantic Avenue but stop at the line of foot of bank

and do not extend beyond that line towards the Atlantic Ocean. DiOrio testified that this

demonstrates that the Plattors “fully intended that those lot lines terminate at the line of the

bank.”    He noted, however, that this opinion was based solely on the 1909 Plat, without

considering deeds or other evidence of the Plattors’ intent. DiOrio stated that he reviewed many

deeds arising out of the Plat, and he testified that “as soon as the deeds start to talk about being

bounded southerly by * * * the sea, the ocean, the Atlantic Ocean, now we have an ambiguity * *

* . * * * We have a bounding description that clearly calls for the Atlantic Ocean as the

southerly boundary.”

         Grover Fugate, the executive director of the CRMC, testified next. Fugate said that

during his time at the CRMC, he had supervised over 20,000 permits and thousands of

enforcement proceedings. Fugate noted that the Division of Harbors and Rivers (DHR), the

agency responsible for overseeing the area below the mean high water mark, 10 existed prior to

the CRMC’s creation, which then absorbed the DHR’s powers.

         In his testimony, Fugate discussed a 1969 letter from the then-chief of the DHR to

defendant, Clarence Brown, regarding defendant’s application to the DHR to erect a fence. In

the letter, the DHR chief stated that the fence could be built to the mean high water mark but

reminded Brown that the waters were within the public domain and therefore must be kept open

and accessible. Fugate explained this response, however, by stating that the DHR did not

concern itself with anything above the mean high water mark, over which it lacked jurisdiction.




10
   For purposes of this opinion, we treat the phrases “mean high water mark,” “mean high tide
line,” and “mean high water line” as synonymous.


                                               -7-
Rather, the DHR, in accordance with the Rhode Island Constitution,11 was concerned only with

public property below the mean high water mark. Fugate testified that “[t]he general assumption

is * * * that anything above the mean high water mark was probably in some sort of private

property without going and doing a title investigation that would be sort of the general

assumption.” He further noted that, regardless, the DHR chief lacked authority to determine the

property’s boundary.

       The state next called Steven Corey, a history professor and department chair at Columbia

College of Chicago.      Corey described himself as a social historian who specialized in

environmental history and urban history. 12 He testified that he examined the history of Pleasant

View, the area now called Misquamicut, wherein the disputed area lies. Specifically, Corey

stated that he researched Pleasant View’s development as a summer beach colony between the

1890s and 1920s. For this research, Corey reviewed local history collections and Westerly land

records, including the 1909 Plat.

       Corey discussed a trolley that arrived in Pleasant View in 1912. He testified that the

trolley traveled along Atlantic Avenue to the Weekapaug breachway, the disputed area’s

easternmost boundary, to bring people to Misquamicut for day excursions, such as beach visits.

He discussed the trolley company’s incentive for ridership: “[B]y extending the railway line,

they were certainly hoping * * * to have people taking day excursions to Pleasant View and

11
   Article 1, section 17 of the Rhode Island Constitution provides in pertinent part:
                 “The people shall continue to enjoy and freely exercise all the
                 rights of fishery, and the privileges of the shore, to which they
                 have been heretofore entitled under the charter and usages of this
                 state, including but not limited to fishing from the shore, the
                 gathering of seaweed, leaving the shore to swim in the sea and
                 passage along the shore * * * .”
12
   Corey defined “urban history” as “the study of the process of urbanization,” which is the
“concentration of population and processes that create the concentration of population and where
people live in regions.”


                                              -8-
going and enjoying the beach at Pleasant View.” Corey noted that the Winnapaug Company,

one of the Plattors, “was part of the trolley company in terms of holdings.” With respect to the

property developers’ perception of the beach, Corey noted that “[i]t’s clear that the promoter * *

* and the realtor and those who [were] promoting the beach [saw] that as one continuous beach.”

He testified that the Plattors viewed the beach as “one whole continuous beach;” and, in support,

he explained that the Plattors planned to build an oceanfront boardwalk.

       Next, David Thompson, tax assessor for the Town of Westerly, testified. As tax assessor,

Thompson maintained responsibility for valuing real estate, personal property, and vehicles, and

for maintaining and updating the town’s tax assessor’s plat maps. Thompson was shown a tax

map of the Atlantic Avenue area that was recorded in the 1940s or 1950s and testified that it

depicted the southerly boundary as “the line above the mean high tide line,” which equates with

the line of foot of bank. With respect to the rights of way shown on the tax map, Thompson also

testified that their southerly boundary was the line above the mean high tide line.

       Thompson then viewed the current tax map of the disputed area, which was prepared in

1980. He noted that the southerly boundary on the current tax map differed from the one shown

on the 1940s-50s tax map, in that the eastern and western lot boundaries now extend from

Atlantic Avenue to the mean high tide line. Thompson testified that the current tax map depicted

the southerly boundary as the mean high tide line and that, therefore, the lots are depicted as

extending to the Atlantic Ocean.

       Janet Freedman, a coastal geologist at CRMC, was the next witness. Freedman noted her

familiarity with the 1909 Plat and stated that she had visited the disputed area in recent years.

Freedman described the area: There is a cleared right of way, a low-grade slope onto the beach,

and then the beach itself, which is fairly flat. She then discussed the conditions of the disputed




                                               -9-
area in July of 1909, when the Plat and Indenture were recorded. She testified that the beach

would have looked the same, but it was farther seaward than it is at present. Freedman testified

that she used technology to project the Plat onto a 2008 aerial photograph of the disputed area,

which revealed that the line of foot of bank has eroded and migrated northerly. Freedman

explained, however, that “the beach is still a beach. * * * It’s just in a different place a little

f[a]rther north.”

       The state’s next witness was Paul Leblanc, the Westerly town engineer. After viewing

the 1909 Plat, Leblanc was asked if he could determine whether the easterly and westerly

division lines dividing the lots extended to the line of foot of bank or elsewhere. Leblanc

testified that he checked the measurements by relative scale and determined that the lines were

limited to the line of foot of bank. He stated, however, that it was unclear whether the line of

foot of bank was the lots’ southerly boundary because it was not called the “southerly project

limits or property limits.” Nevertheless, Leblanc testified that, if the Plattors intended to extend

the property lines to the mean Atlantic Ocean, “those lines would have been extended through

that physical feature to the ocean’s edge.” Leblanc concluded that “[t]he plan clearly is up for

interpretation where that southerly boundary is.”

       Leblanc was then shown the 1924 Westerly Water Works plan. He concluded that the

plan was made (transferred and transposed) from a plat, such as the 1909 Plat. He interpreted a

line running parallel and above a line marked ocean to be the line of foot of bank as depicted in

the Plat. The line of foot of bank displayed on that plan, however, did not have breaks in the

undulating line as the 1909 Plat’s line did. Leblanc noted that the plan did not reference the line

of foot of bank as a boundary line. He also testified about a plan prepared for the Town of

Westerly, which Leblanc said was prepared as a reference plan showing “the dedicated public




                                               - 10 -
access points from the Atlantic Avenue right of way to the beach area.” His attention was

directed to a line on the plan labeled as the approximate mean high water line. Parallel above

that line was a line labeled “approximate lot limit as shown on plan.” Leblanc testified that this

line represented the line of foot of bank depicted on the Plat.

       At the close of the state’s case, defendants moved for judgment as a matter of law

pursuant to Rule 52(c) of the Superior Court Rules of Civil Procedure, but the trial justice

reserved decision. 13

       The first witness for the defense was Joseph A. Priestley Jr., an attorney from Westerly,

whose practice focused on “land related or administratively related” matters. Priestley described

the Plat as a subdivision plan, which, by present-day standards, would have been “taken before a

planning board and approved by the planning board.” In his testimony, Priestley discussed

which lines on the 1909 Plat represent boundary lines. He testified that the line at Atlantic

Avenue and the dashed lines separating the lots are boundary lines, but he was unable to

determine the southerly boundary because “the dashed lines [that separate the lots] run

occasionally to the line at the foot of the bank or stops [sic] near it, but there are certain

exceptions * * * [where] the dashed lines go between a gap in that line and continue f[a]rther

south.” Priestley testified that the line of foot of bank’s “fairly significant” break and the places

where the dashed line runs past the line of foot of bank, indicate that it was not intended as a

boundary line. Priestley opined that, if the line of foot of bank was intended as a boundary line,

“it would continue without an unexplainable break.” He noted that the Indenture clarified that

13
   “In a nonjury case, a party may move for judgment as a matter of law after the presentation of
an opponent’s case, in accordance with Rule 52(c) of the Superior Court Rules of Civil
Procedure.” Hernandez v. JS Pallet Co., 41 A.3d 978, 983 (R.I. 2012). Under Rule 52(c), “the
court may enter judgment as a matter of law against the party who has been fully heard on an
issue, but ‘[s]uch a judgment shall be supported by findings of fact and conclusions of law * * *
.’” Hernandez, 41 A.3d at 983 (quoting Rule 52(c)).


                                               - 11 -
the southerly side of Atlantic Avenue, above the lots, is an intended boundary; however, it was

not helpful in determining whether the line of foot of bank is a boundary line.

       Priestley testified that he had reviewed all of the deeds that arose out of the 1909 Plat,

which amounted to about 200 deeds. He looked “at each conveyance of each of the lots shown

on the 1909 map by the owner and * * * the great majority of those were described by bounding

southerly on the ocean with the description of the lot number of various restrictions.” Priestley

discussed a particular deed from one of the Plattors, the Saunderses, which reserved rights and

warranties for them to enter the beach to remove seaweed from it. He noted that “seaweed

rights” reservations were common in many of the deeds out of the Plat. He stated that the

Saunderses’ deed also contained a condition that gave the grantors (the Saunderses) a right to

enter and repossess the land upon a breach by the grantee. Priestley answered in the negative

when asked whether such reservations are consistent with a public dedication to the beach. He

noted that language in the Saunderses chain that warranted the property against encumbrances

and agreed to defend title is also inconsistent with the allegation of public dedication of the

beach area, which would be a violation of the implied covenant of quiet enjoyment.

       Priestley testified that the Langworthy Plattors granted private easements to certain

individuals who lived outside of the 1909 Plat, including two rights of way over one of the lots to

the Atlantic Ocean, and another private right of way to reach the ocean. When asked if the

Plattors conveyed any public beach rights, Priestley testified that the marked rights of way are

reserved to the public and “extend from Atlantic Avenue through that area at the same width to

the shore of the ocean.” He opined that these marked rights of way grant the public “[t]he right

to pass to the beach and to walk back and forth across it.” He added, “I think they meant beach *

* * in the historic way as the land below the mean high tide line and above the mean low water




                                              - 12 -
[line] where you can walk.” Priestley expressed his belief that the only right conveyed with

respect to the dry sand portion of the beach was “the right to pass across it as a continuation of

the rights of way from Atlantic Avenue * * * .”

       It was his testimony that, after reviewing the deeds, the 1909 Plat, and the Indenture, he

concluded that the Atlantic Ocean—not the line of foot of bank—is the southerly boundary. To

support this opinion, Priestley noted that the lots that pre-existed the Plat all showed the Atlantic

Ocean as its boundary, and nearly all conveyances in the Plat chain listed the Atlantic Ocean as

the boundary.

       Nathan Lauder, a professional land surveyor for over thirty-five years, testified next. He

stated that he had completed many surveys in Misquamicut and that he had encountered the 1909

Plat in connection with that work. Lauder testified that the properties’ southerly boundary is

unclear from the 1909 Plat, and it was therefore necessary to look at each property’s deed

description. Lauder noted that many of the deeds contained a “bounds description” stating that

the property was bounded by the Atlantic Ocean. Lauder testified that such descriptions were

“monument calls,” and he described “a monument” as “something that has come to be

recognized as identifiable on the ground that you can see, you can touch; such as Atlantic

Avenue.”

       Lauder testified that, prior to the commencement of this suit, he prepared a survey for one

of defendants to determine his property’s southerly boundary and concluded that it was the mean

high water line. He stated that, in 2008, he performed a survey for another defendant for a

building-permit application. Again, he determined that the property’s southerly boundary was

the mean high water line. Lauder testified that, in 2002, about ten years prior to this litigation, he

prepared a survey for defendant, Dunes Park, Inc., which lies at the easternmost end of the Plat.




                                                - 13 -
The survey was prepared so that Dunes Park, Inc. could make improvements that required

environmental and regulatory permits. This survey showed the southerly boundary as the mean

high water line.

       The defendants’ final witness was Richard H. Strause, an engineer and land surveyor

employed at C.M.E. Associates, the successor engineering firm to the firm that prepared the

1909 Plat. Strause testified that he obtained the predecessor firm’s historic maps and field books

associated with the Plat. Although he found the original field books associated with the Plat,

they did not reference the proposed southerly boundary. After reviewing the Plat, Strause

testified that, considered alone, it contained insufficient information to determine the southerly

boundary. Given the ambiguity of the southerly boundary based on the 1909 Plat, Strause

testified that he “would look to the deed for the intent of the conveyance.”

       At the close of their case, defendants again moved under Rule 52(c) for findings and

conclusions on “the issue of whether the 1909 [P]lat accomplished the dedication of the disputed

areas.” The state rephrased the issue as whether there was an offer of incipient dedication. The

trial justice requested briefing and oral argument on the motion. The parties submitted posttrial

briefs and reply briefs to the trial justice. On July 2, 2014, the trial justice heard the parties’

posttrial arguments. 14

                                                 D

                                  The Trial Justice’s Decision

       On September 4, 2014, the trial justice issued a written decision. He noted that the

threshold issue before him was whether the 1909 Plat, along with the Indenture’s language,



14
  It is unclear whether the trial justice rendered an ultimate decision on the Rule 52(c) motion or
whether it was disposed of in the context of his final decision. In any case, judgment was
entered for defendants on March 24, 2015.


                                               - 14 -
demonstrated the Plattors’ manifest intent for a public dedication of the beach area. Before

reaching that issue, however, the trial justice first determined whether the Plattors had the power

to dedicate an easement over the beach area through the 1909 Plat and Indenture. He found that

the Plattors lacked the power to dedicate because they did not own all of the area that was

allegedly dedicated. In describing each Plattor’s interest in the disputed area, the trial justice

stated that “each individual owner of a lot along Atlantic Avenue has an exclusive ownership

interest in fee in a strip of land that extends from the southern boundary of Atlantic Avenue all

the way to the Atlantic Ocean;” he added that, as such, “the Disputed Area labeled as ‘Beach’ on

the 1909 Plat is owned by more than one individual, but each individual owns, exclusively, a

piece of the aggregate whole.” Because at least four lot owners depicted on the Plat (aside from

the Plattors) signed neither the Plat nor the Indenture, the trial justice determined that the Plattors

lacked the power to dedicate an easement over property that they did not own and any portions

that they did own. Although he noted that this finding “should end the inquiry,” the trial justice

nonetheless addressed the merits of the remaining legal questions. 15

       The trial justice then discussed whether the 1909 Plat and Indenture, read together as a

single instrument, clearly and unambiguously show the Plattors’ manifest intent to dedicate the

beach area to the public. To do so, he first analyzed the lines and markings on the Plat. He

compared the lines used for Atlantic Avenue’s northern and southern boundaries with the line of

foot of bank. He noted that the former are “thick, straight, uninterrupted lines containing, at

frequent intervals, survey markers pronouncing angle and distance measurements and have a

clear beginning and end point,” whereas the line of foot of bank is made up of six separate

15
   We note that in its papers before us, plaintiff asserts that the trial justice erred in concluding
that the Plattors lacked the power to dedicate any portion of the beach area because they did not
own the entire area. At oral argument, however, defendants conceded that the Plattors had the
power to dedicate. Accordingly, we need not address this issue.


                                                - 15 -
undulating lines, contains no survey markers, and has no beginning or end point. Additionally,

the trial justice noted that the dashed easterly and westerly lot boundaries and the dashed

property “set-back line” intersected the line of foot of bank in places.

       The trial justice deemed inapplicable the common-law presumption of intent to dedicate

when a road is shown on a plat because the Plattors did not view the beach area as a road or

street. He held that merely labeling the disputed area “Beach” was insufficient to demonstrate

intent to dedicate an easement on the property. Further, the trial justice surmised that the Plattors

knew how to dedicate property to the public, as shown by their dedication of the rights of way,

which they clearly articulated were “hereby dedicated to public use” in the Indenture. Notably,

the Plattors did not use such language with respect to the beach area. Accordingly, the trial

justice determined that the 1909 Plat and Indenture did not clearly and unambiguously

demonstrate intent to dedicate an easement over the beach area.

       The trial justice was careful to distinguish “a finding that the 1909 Plat and the Indenture

do not clearly and unambiguously reflect the Plattors’ intention to dedicate an easement over the

Beach Area to the general public” from “a finding that the 1909 Plat and the Indenture are

unclear or ambiguous.”       Therefore, he still had to analyze those instruments, in and of

themselves, to determine if they were ambiguous. In that regard, the trial justice stated that an

instrument is ambiguous if it is subject to more than one reasonable interpretation. Finding

unreasonable the state’s interpretation that the instruments demonstrated the Plattors’ intent to

dedicate, he deemed the Plat and Indenture to be clear and unambiguous.

       Having found the 1909 Plat and Indenture unambiguous, the trial justice noted that he

could not consider extrinsic evidence to determine the question of dedicatory intent.

Nonetheless, the trial justice offered his alternative analysis that, had he found the 1909 Plat and




                                               - 16 -
Indenture ambiguous, he would have held that the extrinsic evidence was insufficient to resolve

any hypothetical ambiguity in the state’s favor. The trial justice deemed irrelevant the extrinsic

evidence of surveys, tax assessor plans, communication between state agencies and beachfront

property owners, and “second-generation” deeds. Instead, he found the “most important body of

extrinsic evidence” to be: the first deeds out from the Plattors, documents concerning the Plat

that were produced up to the recording of the Plat and Indenture, and expert testimony about the

meaning of the Plat’s lines and markings. With respect to the first deeds out of the Plat, the trial

justice found that the “beach rights” reservations within the deeds were referring to “preexisting

covenants that landowners may have had with these third parties, and not reflective of easement

rights in the Beach Area held by the public at large.” 16 Also, the trial justice was persuaded that

the evidence revealed that the Plattors intended the line of foot of bank to represent a geographic

feature, not a boundary. Lastly, the trial justice determined that the Indenture’s language that the

rights of way go “to the Beach” 17 did not indicate that the Plattors intended to grant an easement

over the entire beach area. Going further, he questioned whether the rights of way even extended

to the shore line. As previously noted, the CRMC and the Town of Westerly are concerned that

the trial justice cast doubt on whether the rights of way provide any public access to the shore, as

the CRMC had previously designated that they do. We regard the trial justice’s statements with

respect to the rights of way as obiter dicta. Thus, those statements do not in any way disturb the

CRMC’s designations that the rights of way provide public access to the shore.



16
   Specifically, the trial justice was referencing two post-1909 Plat deeds, introduced by the state,
executed in 1911 wherein the deed stated that the conveyances were “subject to * * * beach
rights, as per plan.”
17
   The phrase “to the Beach” appears in the context of the Plattors’ dedication of the rights of
way: “the spaces indicated on said plan as a public walk or right of way will be set apart and
kept open and are dedicated as a public walk and right of way from said highway to the Beach *
* * .” (Emphasis added.)


                                               - 17 -
       Based on the foregoing analysis and findings, the trial justice concluded that the 1909

Plat and Indenture did not reveal the Plattors’ manifest intent to dedicate an easement over the

beach area, and he deemed the 1909 Plat and Indenture clear and unambiguous. The trial justice

further found that, even if he had deemed the 1909 Plat and Indenture ambiguous, the extrinsic

evidence did not demonstrate a manifest intent to dedicate a public easement over the beach area.

                                                  E

                                               Appeal

       The state appealed to this Court on March 31, 2015. 18 In pertinent part, it argues that: (1)

the 1909 Plat clearly and unambiguously demonstrates the Plattors’ intent to dedicate the

disputed area; and (2) even if the 1909 Plat was ambiguous, the extrinsic evidence reveals the

Plattors’ intent to dedicate the beach. Among the arguments that defendants raise on appeal is

that the state should be judicially estopped from asserting that the disputed area was dedicated to

the public because such position is contrary to ones that it previously held. 19




18
   The trial justice entered final judgment pursuant to Rule 54(b) of the Superior Court Rules of
Civil Procedure on plaintiff’s amended complaint, in favor of defendants. Rule 54(b) provides,
in pertinent part:
                “When more than one (1) claim for relief is presented in an action,
                * * * the court may direct the entry of a final judgment as to one
                (1) or more but fewer than all of the claims or parties only upon an
                express determination that there is no just reason for delay and
                upon an express direction for the entry of judgment.”
19
   “[J]udicial estoppel focuses on the relationship between the litigant and the judicial system as
a whole.” D & H Therapy Associates v. Murray, 821 A.2d 691, 693 (R.I. 2003). This equitable
doctrine is “driven by the important motive of promoting truthfulness and fair dealing in court
proceedings.” State v. Lead Industries Association, Inc., 69 A.3d 1304, 1310 (R.I. 2013)
(quoting Murray, 821 A.2d at 693). To support their judicial estoppel argument, defendants cite
to State v. Ibbison, 448 A.2d 728, 729-30 (R.I. 1982), wherein the state prosecuted individuals
for trespassing upon the beach area above the mean high tide line. We need not laboriously
address this issue, however, because the trial justice did not invoke this doctrine, nor did he
mention or rely on Ibbison in reaching his decision.


                                                - 18 -
                                                 II

                                       Standard of Review

       “It is well established that the factual findings of a trial justice sitting without a jury are

accorded great weight and will not be disturbed unless the record shows that the findings clearly

are wrong or the trial justice overlooked or misconceived material evidence.” Cote v. Aiello,

148 A.3d 537, 544 (R.I. 2016) (quoting Wellington Condominium Association v. Wellington

Cove Condominium Association, 68 A.3d 594, 599 (R.I. 2013)). “This Court consistently has

held that factual findings of a trial justice sitting without a jury are granted an extremely

deferential standard of review.” Id. (quoting State v. Gianquitti, 22 A.3d 1161, 1165 (R.I.

2011)); see also Providence and Worcester Co. v. Exxon Corp., 116 R.I. 470, 486, 359 A.2d

329, 338 (1976) (“[T]he drawing of an inference is initially the function of the trier of facts. The

trial justice’s conclusion will be accepted by this [C]ourt if the inference he drew was reasonable

even though other equally reasonable inferences to the contrary might have been drawn.”). We

review de novo questions of law and statutory interpretation. Cote, 148 A.3d at 544.

                                                III

                                            Discussion

                                                 A

                                         Burden of Proof

       At the outset, we resolve the dispute concerning the state’s burden of proving that the

Plattors intended a public dedication.      The state asserts that the burden of proof is by a

preponderance of the evidence, whereas defendants contend that the state’s burden of proof is by




                                               - 19 -
clear and convincing evidence. 20 While the burden of proving an incipient dedication does not

fall squarely within either of the formulations proffered by the parties, it is nevertheless well-

settled. This Court has long held that the proponent of a dedication must show “a manifest intent

by the landowner to dedicate the land in question[.]” Warwick Sewer Authority v. Carlone, 45

A.3d 493, 500 (R.I. 2012) (quoting Robidoux v. Pelletier, 120 R.I. 425, 433, 391 A.2d 1150,

1154 (1978) (emphasis added)).       “[E]xistence of an intent to dedicate will not be lightly

presumed. Evidence must be shown which reasonably tends to demonstrate such an intent.”

Drescher v. Johannessen, 45 A.3d 1218, 1230 (R.I. 2012) (quoting Volpe v. Marina Parks, Inc.,

101 R.I. 80, 86, 220 A.2d 525, 529 (1966)).

       As the trial justice held, “proof that reasonably tends to demonstrate the Plattors’ intent”

must be found from the 1909 Plat and Indenture, considered together.              Guided by these

principles, we will determine whether the trial justice erred in finding that the evidence the state

put forth failed to demonstrate manifest intent by the Plattors to dedicate the beach area.

                                                 B

                                            Dedication

       It is well-settled that the dedication of property to the public is “an exceptional and

unusual method by which a landowner passes to another an interest in his [or her] property.”

Newport Realty, Inc. v. Lynch, 878 A.2d 1021, 1032 (R.I. 2005) (quoting Robidoux, 120 R.I. at

433, 391 A.2d at 1154). A valid dedication requires: “(1) a manifest intent by the landowner to

dedicate the land in question, called an incipient dedication or offer to dedicate; and (2) an

acceptance by the public either by public use or by official action to accept the same on behalf of

20
   We note that a proponent must prove the second element of incipient dedication, public
acceptance of the offer of dedication, by “clear and convincing” evidence. Drescher v.
Johannessen, 45 A.3d 1218, 1231 (R.I. 2012) (quoting Vallone v. City of Cranston, Department
of Public Works, 97 R.I. 248, 254, 197 A.2d 310, 314 (1964)).


                                               - 20 -
the municipality.” Warwick Sewer Authority, 45 A.3d at 500 (quoting Robidoux, 120 R.I. at

433, 391 A.2d at 1154). “[A]n intent to dedicate will not be lightly presumed. Evidence must be

shown which reasonably tends to demonstrate such an intent.” Drescher, 45 A.3d at 1230

(quoting Volpe, 101 R.I. at 86, 220 A.2d at 529).

       Under the doctrine of incipient dedication, we have recognized that “the recordation of a

plat with streets delineated thereon and lots sold with reference to the plat reveals the owner’s

intent to offer the streets to the public for use as ways.” Newport Realty, Inc., 878 A.2d at 1033

(quoting Robidoux, 120 R.I. at 434, 391 A.2d at 1155). Incipient dedication “is a time-honored

method for platting streets and roads and conveying lots with reference to the plat.” Id. In most

cases of incipient dedication, “the filing and the acceptance of a plat plan are sufficient evidence

of a landowner’s intent to dedicate land for road purposes * * * .” Donnelly v. Cowsill, 716

A.2d 742, 748 (R.I. 1998).

                                                 C

                                  The 1909 Plat and Indenture

       The state maintains that the 1909 Plat and Indenture clearly and unambiguously

demonstrate the Plattors’ intent to dedicate the disputed property. The state points to three legal

errors that it contends the trial justice made in interpreting the Plat and Indenture: He (1)

misread the lines and markings on the Plat; (2) erroneously concluded that the rights of way did

not grant any rights in the beach area; and (3) improperly narrowed the doctrine of incipient

dedication to roadways.

       Whether the beach area is public “hinges ‘on the owner’s intent at the time the plat is

recorded and the lots are sold.’” Drescher, 45 A.3d at 1230 (quoting Newport Realty, Inc., 878

A.2d at 1033).     Although sometimes “a recorded plat is all that is needed to disclose a




                                               - 21 -
landowner’s dedicatory intent[,] * * * [v]ery often lines and figures drawn on a land-

development plat may be unclear as to their intended purpose.” Id. at 1231 (quoting Robidoux,

120 R.I. at 434, 391 A.2d at 1155). In that regard, “it is the task of the factfinder to interpret the

meaning of the disputed item by careful scrutiny of all lines, figures, and letters that appear on

the map as well as whatever pertinent evidence may be adduced by the litigants.” Robidoux, 120

R.I. at 434, 391 A.2d at 1155.

       In making this determination, the trial justice’s first task was “to examine the plat,

particularly the lines and declarations that relate to the disputed land, to determine whether this

evidence gives rise to a finding of no dedicatory intent or whether it is ambiguous.” Newport

Realty, Inc., 878 A.2d at 1034. The trial justice carefully examined the lines and markings on

the 1909 Plat and Indenture to determine the Plattors’ intent. He first compared the lines used

for the Atlantic Avenue boundaries with the line of foot of bank and correctly noted that the

Atlantic Avenue boundaries are “thick, straight, uninterrupted lines,” whereas the line of foot of

bank is an undulating line that breaks in six places. The trial justice then discussed the Atlantic

Ocean boundary, which he described as “a series of very narrow undulating lines.” He likened

this line to the line of foot of bank, noting that neither contains “surveyor’s benchmarks

depicting angles, distances, or other measurements,” as the Atlantic Avenue boundaries do.

Based on the vast differences between the Atlantic Avenue boundary lines and those bounding

the beach area, the trial justice recognized that the Plattors did not regard the beach area as being

the same as roadways for purposes of incipient dedication. The trial justice noted that, while

dedication can be presumed in most roadway dedications, here the Plattors needed to do more

than merely label the disputed area “Beach” to demonstrate manifest intent to dedicate it. See

Donnelly, 716 A.2d at 748 (“[S]imply placing a line or a mark on a plat or delineating a way or a




                                                - 22 -
street for boundary purposes is insufficient to establish conclusively the original owner’s intent

to offer the property for dedication.”).

       The Indenture further supports the trial justice’s conclusion that the Plattors did not

intend a public dedication of the beach area. As he noted, the Plattors were certainly aware of

how to dedicate property to the public because they successfully did so with the nine rights of

way. In the Indenture, the Plattors stated that “the spaces indicated on said plan as a public walk

or right of way * * * are dedicated as a public walk and right of way from said highway to the

Beach * * * .” (Emphasis added.) As the trial justice noted, “[n]o such language is connected to

the Disputed Area labeled simply as ‘Beach’ on the 1909 Plat, and described simply as ‘the

Beach’ on the Indenture.” Based on his analysis of the Plat and Indenture, he concluded that the

instruments did not “clearly and unambiguously reflect the Plattors’ intention to dedicate an

easement to the general public over the Beach Area * * * .”

       The state argues, however, that the trial justice “ignored key parts” of the Plat and

Indenture in his decision. Specifically, it maintains that he disregarded the dimensions that show

that the lots end before the mean high tide line. We deem this contention unavailing. As we

outlined above, a review of the trial justice’s decision reveals that he carefully analyzed the

Plat’s lines and markings and the Indenture’s language. Although he did not expressly discuss

certain characteristics of the Plat and Indenture, “[a] trial justice need not ‘categorically accept or

reject each piece of evidence in his decision for this Court to uphold it because implicit in the

trial justice[’]s decision are sufficient findings of fact to support his rulings.’” Notarantonio v.

Notarantonio, 941 A.2d 138, 147 (R.I. 2008) (quoting Narragansett Electric Co. v. Carbone, 898

A.2d 87, 102 (R.I. 2006)).




                                                - 23 -
          The state also challenges the trial justice’s finding that the line of foot of bank is not the

southerly boundary and asserts that this “is an error of law.” It cites to Nye v. Brousseau, 992

A.2d 1002 (R.I. 2010) for the proposition that “the issue of what constitute[s] the boundaries of a

parcel of land is a question of law.” 21 Id. at 1009 (quoting Norton v. Courtemanche, 798 A.2d

925, 932 (R.I. 2002)). We are not convinced, however, that the trial justice made a conclusive

finding about the property’s southerly boundary. He merely stated that he was persuaded by the

evidence that the line of foot of bank “reflects the Plattors’ intention to depict a geographic

feature, not the boundary of an easement or a right of way.” Any findings made regarding the

line of foot of bank and the lots’ southerly boundary were made only to assist the trial justice in

determining the Plattors’ intent. He was not charged with determining the southerly boundary of

the lots, but rather with deciding whether the Plattors intended to dedicate the beach area to the

public.

          The state also contends that the trial justice erred in not finding that the Indenture’s

language “to the Beach” granted implied easement rights to the public to use the beach. To

support this argument, the state relies upon cases from other jurisdictions where courts held that

easements “to the beach” implied easement rights in the beach. See generally Anderson v. De

Vries, 93 N.E.2d 251 (Mass. 1950), abrogated by M.P.M. Builders, LLC v. Dwyer, 809 N.E.2d

1053 (Mass. 2004); Murphy v. Olsen, 826 N.E.2d 249 (Mass. App. Ct. 2005).

          We are unpersuaded, however, by the cases cited by the state. The determination of

manifest intent is a fact-intensive inquiry and such intent is lacking here. See Robidoux, 120 R.I.

at 433, 391 A.2d at 1154 (“Whether a landowner has made an offer to dedicate his property to

21
   “[A]lthough, ‘the issue of what constitute[s] the boundaries of a parcel of land is a question of
law, the determination of where such boundaries are is a question of fact.’” Nye v. Brousseau,
992 A.2d 1002, 1009 (R.I. 2010) (quoting Norton v. Courtemanche, 798 A.2d 925, 932 (R.I.
2002)).


                                                  - 24 -
the public is purely a question of determining from the facts of the particular case the owner’s

intent.”). The present case is clearly distinguishable from those relied upon. See Anderson, 93

N.E.2d at 256 (The Massachusetts Supreme Judicial Court’s conclusion that an easement “to the

beach” encompassed an easement to use the beach did not involve rights gained through the

recording of a plat); Murphy, 826 N.E.2d at 251 (The Massachusetts Court of Appeals held that

an easement “to the beach” granted an easement to use the beach because deeds included a

“beach use” clause that granted “the right to use [the beach] for its entire length for walking,

swimming, sunbathing, fishing, shellfishing and other recreational purposes * * * .”).

       We also reject the state’s argument that the trial justice restricted the doctrine of incipient

dedication to roadways. The state takes issue with the trial justice’s finding that “[n]o common

law rule existed in 1909—and no common law rule exists now—on which the Plattors could

have relied to manifest their supposed intention to create an incipient dedication of an easement

over the Beach Area, merely by depicting it on the 1909 Plat.” The state argues that this

determination is at odds with Warwick Sewer Authority, 45 A.3d at 501, where this Court

applied the doctrine of incipient dedication to non-roadways. In that case, the landowner-

defendant recorded a plat map, wherein a portion of the subdivision was depicted as “dedicated

to the City of Warwick.” Id. at 495. In determining whether the landowner expressed manifest

intent, this Court concluded that the plat map “sufficiently and unambiguously evidence[d] Mr.

Carlone’s intent to dedicate the land in question to Warwick for general public use.” Id. at 501.

       Here, the trial justice did not find the doctrine of incipient dedication inapplicable to the

dedication of a beach. Rather, he found that the Plattors’ intent could not be easily presumed

from their recordation of the 1909 Plat and the word “Beach” shown on it, in contrast with the

presumption of incipient dedication of roadways. Further, it is important to note the significant




                                               - 25 -
difference between the facts present in Warwick Sewer Authority and those in the instant case.

In Warwick Sewer Authority, 45 A.3d at 495, the recorded plat clearly indicated that the

property was “dedicated to the City of Warwick.” Here, there is no such language demonstrating

a manifest intent to dedicate.

         “[T]he trial justice was called upon to make a factual determination based upon the

evidence then before him.”        Robidoux, 120 R.I. at 435, 391 A.2d at 1155.           He carefully

considered the lines and markings of the 1909 Plat and Indenture before finding that the

instruments did not reveal the Plattors’ manifest intent to dedicate the beach area. We find no

error.

                                                   D

                                         Extrinsic Evidence

         While we could end our analysis with our determination that the trial justice did not err in

concluding that the Plat and Indenture do not demonstrate manifest intent to dedicate, we will

nevertheless address the state’s arguments concerning extrinsic evidence. The trial justice found

the Plat and Indenture unambiguous and therefore could not consider extrinsic evidence to vary

the recorded plat. 22 Assuming (in an arguendo manner) that he had found the instruments

ambiguous, however, the trial justice offered his analysis of the extrinsic evidence and concluded

that such evidence did not reveal the Plattors’ manifest intent to dedicate the beach area.

         In his analysis, the trial justice, without detailed discussion, found that the most important

extrinsic evidence was: the first deeds out of the Plat; the documents related to the platted area

that were created leading up to the Plat and Indenture’s recording; and the expert testimony



22
   “In the absence of a finding that the recorded plat is ambiguous, we know of no authority that
permits a trial justice to go beyond the plat and entertain parol or extrinsic evidence to vary the
terms of a writing.” Newport Realty, Inc. v. Lynch, 878 A.2d 1021, 1034 (R.I. 2005).


                                                 - 26 -
about the meaning of the Plat’s lines and markings. After considering this body of evidence, the

trial justice concluded that any ambiguity in the 1909 Plat and Indenture supported the position

that the Plattors did not intend to dedicate an easement to the public over the beach area. In

support of this finding, he noted that the first deeds out of the 1909 Plat that reserve “beach

rights” were not, contrary to the state’s contention, referring to a public easement in the beach,

but rather to “preexisting covenants that landowners might have had with these third parties.”

The trial justice was also persuaded by the evidence that the line of foot of bank represents a

geographic feature and not a boundary.

       The state challenges the trial justice’s findings and asserts that the extrinsic evidence

demonstrates manifest intent to dedicate. It faults the trial justice for not considering various

pieces of such evidence and argues that the trial justice placed too much weight on the post-1909

deeds that listed the “Atlantic Ocean” as the property’s southerly boundary. At bottom, the

state’s arguments are criticisms of the trial justice’s analysis of the evidence or his failure to

mention pieces of evidence. “We reject the suggestion that a trial justice must resolve every

disputed factual contention that may arise during a trial.” Notarantonio, 941 A.2d at 147.

       We also reject the state’s argument that the trial justice placed too much reliance on the

deeds out of the 1909 Plat that refer to the Atlantic Ocean as the southerly boundary.        In his

discussion of the extrinsic evidence, the trial justice stated that the original first deeds out were

among the most probative evidence in determining the Plattors’ intent. The majority of the deeds

out of the Plat listed the Atlantic Ocean as the southerly boundary. Additionally, many retained

“seaweed rights,” so that the grantor could return to the beach to remove seaweed. The trial

justice also heard testimony about a deed wherein a set of Plattors, the Saunderses, retained the

right to re-enter and repossess the land if the grantee breached a condition. There was also




                                               - 27 -
testimony about deeds that contained a warranty to defend against anyone claiming superior title

and covenants against encumbrances. In Priestley’s testimony, he stated that such reservations

and warranties are inconsistent with the assertion that the Plattors had dedicated the beach area to

the public.

        “The trial justice’s role in the fact-finding process includes the drawing of inferences. * *

* His findings will stand even though another equally reasonable set of inferences might be

drawn from the evidence.” Robidoux, 120 R.I. at 435-36, 391 A.2d at 1155. Accordingly, while

there may be some evidence to the contrary, we agree that the extrinsic evidence does not reveal

the Plattors’ manifest intent to dedicate the beach area to the public. There was no error.

                                                   IV

                                              Conclusion

        Over one hundred years ago, five intrepid, longtime “South County” property owners set

out to create a residential area by the sea. It is doubtful that they could have imagined the

present litigation. In gleaning their intent, the trial justice did not err in finding that the 1909 Plat

and Indenture do not reveal manifest intent to dedicate the over-two-mile stretch of beach in

Misquamicut to the public. He did so only after he carefully examined the lines and markings on

the instruments. Although the trial justice’s inquiry could have ended there, he nonetheless

provided an alternative examination of the extrinsic evidence to determine whether it evinced

manifest intent and, in our opinion, he correctly found that it did not. For the reasons stated

herein, we affirm the judgment of the Superior Court. The record shall be returned to that

tribunal.




                                                 - 28 -
Exhibit A

 Part 1




  - 29 -
Part 2




- 30 -
Part 3




- 31 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Peter F. Kilmartin, Attorney General of the State of
Title of Case                        Rhode Island v. Joan M. Barbuto, et al.

                                     No. 2015-195-Appeal.
Case Number
                                     (WC 12-579)
Date Opinion Filed                   May 2, 2017
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Gilbert V. Indeglia

Source of Appeal                      Washington County Superior Court

Judicial Officer From Lower Court    Associate Justice Brian P. Stern
                                     For State:
                                     Michael L. Rubin
                                     Department of Attorney General

                                     Gregory S. Schultz
                                     Department of Attorney General

Attorney(s) on Appeal                For Defendants:
                                     William R. Landry, Esq.
                                     Matthew J. Landry, Esq.

                                     For Defendant Intervenors:
                                     Justin T. Shay, Esq.
                                     Leah L. Miraldi, Esq.
                                     Patricia A. Buckley, Esq.




SU-CMS-02A (revised June 2016)